          CASE 0:20-cr-00243-JRT-HB Doc. 1 Filed 10/27/20 Page 1 of 2


                                                                      2ocrTt 3 J3.T/H6
                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA.                              )   INDICTMENT
                                                        )
                      Plaintiff.                        )   18 u.s.c. $ 2
                                                        )   18 U.S.c. $ e2a(cXlxAxii)
               v.                                       )   l8 u.s.c. $ 2l le(l)
                                         )
 I. JOSHOAMEI       DEANGELO RICHARDSON, )
        a.4rla "Yoshi.'1                 )
                                         )
 2.   JAMES BROCK WILLIAMS, JR.,         )
                                         )
                        Defendants.      )

       TTIE UNITED STATES GRAND JURY CHARGES THAT:

                                        COUNT     1
                             (Aiding and Abetting Carjacking)

       On or about August 25,2020, in the State and District of Minnesota, the defendants,

                     JOSHOAMEI DEANGELO RICHARDSON.
                                      a/k/a "Yoshio'o
                                            and
                          JAMES BROCK WILLIAMS, JR.,

each aiding and abetting, and being aided and abetted.by, each other and others known and

unknown to the grand jury, did knowingly and unlawfully take a motor vehicle, that is, a

2012 gray Dodge Charger, bearing Minnesota -license plate 567           )RT, and vehicle
identification number 2C3CDXBG7CHI40099, that had been transported, shipped, and

received in interstate and foreign commerce, from the person and presence of R.L.A., by

force and violence and by intimidation, with the intent to cause serious bodily harm, all in

violation of Title 18, United States Code, Sections 2   and2ll9(l).
             CASE 0:20-cr-00243-JRT-HB Doc. 1 Filed 10/27/20 Page 2 of 2

United States v. Joshoamei Deangelo Richardson et al.



                                         COIJNT 2
               (Aiding and Abetting Using, Carrying, and Brandishing a Firearm
                       During and in Relation to a Crime of Violence)

        On or about August 25,2020, in the State and District ofMinnesota, the defendants,

                         JOSIIOAMEI DEAI\GELO RICHARDSON,
                                     a/lcla
                                            *Yoshi,'
                                                        and
                                JAMES BROCK WILLIAMS, JR,

each aiding and abetting, and being aided and abetted by, each other and others known and

unknown to the grand jury, during and in relation to a.crime of violence for which they

may be prosecuted in a court of the United States, that is, the crime set forth in Count   I of

this Indictment, which is hereby realleged and incorporated herein by reference, did

knowingly and unlawfully use, carcy and brandish a fueann, all in violation of Title       18,


United States Code, Sections 2 and92a(cXlXAXii).

                                              A TRUE BILL



UNITED STATES ATTORNEY                                        FOREPERSON




                                                        2
